 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    JOSE OSVALDO ARTEAGA,                     Case No. CV 08-599-DDP (KK)
11                              Petitioner,
12                      v.                      ORDER ACCEPTING FINAL FINDINGS
                                                AND RECOMMENDATION OF UNITED
13    KEN CLARK, Warden,                        STATES MAGISTRATE JUDGE
14                              Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Petition for a Writ of Habeas Corpus, the records on file, and the Report and
19   Recommendation of the United States Magistrate Judge. The Court has engaged in
20   de novo review of those portions of the Report to which Petitioner has objected.
21   The Court accepts the final findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
23   First Amended Petition for a Writ of Habeas Corpus; and (2) dismissing this action
24   with prejudice.
25
26   Dated: 11-5-18
27                                            HONORABLE DEAN D. PREGERSON
                                              United States District Judge
28
